Case: 11-41287    Document: 00511926290         Page: 1     Date Filed: 07/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                           July 19, 2012

                                    No. 11-41287                          Lyle W. Cayce
                                  Summary Calendar                             Clerk



HENRY C. ADAMS, JR.,

                                   Plaintiff–Appellant
v.

BANK OF AMERICA; BAC HOME LOANS SERVICING, L.P.; WELLS
FARGO BANK, N.A.; HARBORVIEW MORTGAGE LOAN TRUST 2007-1,

                                   Defendants–Appellees



               Appeal from the United States District Court for the
                            Eastern District of Texas
                             USDC No. 4:10-cv-709


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The underlying suit commenced when Plaintiff-Appellant Henry C.
Adams, Jr. filed suit in Texas state court to enjoin a foreclosure action and
alleged violations of (1) the Texas Debt Collection Act, Chapter 392 of the Texas
Finance Code, (2) the Texas Deceptive Trade Practices Act, § 17.41, et seq., of the
Texas Business & Commerce Code, (3) negligent misrepresentation, and


       *
        Pursuant to FIFTH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
   Case: 11-41287      Document: 00511926290         Page: 2     Date Filed: 07/19/2012




                                      No. 11-41287

(4) wrongful foreclosure. Thereafter, the case was removed to federal court on
the basis of federal question1 and diversity jurisdiction. The parties consented
to proceed before a magistrate judge, with Adams appearing pro se. The
magistrate judge afforded Adams two opportunities to amend his complaint in
order to provide more factual details in support of his claims, but Adams failed
to avail himself of these opportunities. The magistrate judge then dismissed
Adams’s suit with prejudice under Rule 12(b)(6), on the basis that Adams had
failed to state a claim.
       Even a pro se appellant must set forth arguments and citations to legal
authority. See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008) (“Although pro
se briefs are afforded liberal construction, even pro se litigants must brief
arguments in order to preserve them.” (citations omitted)). While we interpret
Adams’s brief liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972), he has
failed to argue any facts or set forth any authority which would allow us to
overturn the decision of the district court. See Grant v. Cuellar, 59 F.3d 523, 525
(5th Cir. 1995) (finding a pro se appellant’s brief insufficient in part because it
“[did] not argue that the district court erred in any way.”). After reciting a litany
of apparent facts, Adams makes one argument: that a “forensic audit report”
reveals that the Defendants-Appellees have committed various violations of
federal and Texas law. However, the purported forensic audit report was never
introduced in the district court, and “[t]he court of appeals will not generally
consider evidence or arguments that were not presented to the district court.”


       1
         While Adams did not formally raise any federal claims in his complaint, the
magistrate judge noted that he did make “passing reference” to federal claims therein, and he
has done so in his brief before this Court, as well. In any event, the case was properly in
federal court based on diversity jurisdiction.

                                             2
  Case: 11-41287    Document: 00511926290     Page: 3   Date Filed: 07/19/2012




                                 No. 11-41287

Dunbar v. Seger-Thomschitz, 615 F.3d 574, 576 (5th Cir. 2010) (citing
Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1307 (5th Cir. 1988)).
      Plaintiff-Appellant Adams has failed to address in any form or fashion the
magistrate judge’s reasons for dismissing his case. Accordingly, the decision of
the district court is hereby AFFIRMED.




                                       3